Exhibit 10.16


















DCP Midstream, LP
Executive Severance Plan


and


Summary Plan Description








1

--------------------------------------------------------------------------------





Table of Contents
INTRODUCTION
1
 
 
 
ARTICLE 1. DEFINITIONS
2
1.1


Active Employee
2
1.2


Administrator
2
1.3


Affiliate
2
1.4


Base Pay
2
1.5


Cause
2
1.6


COBRA
2
1.7


Code
2
1.8


Creditable Leave of Absence
2
1.9


Effective Date
2
1.1


Eligible Employee
3
1.11


Employee
3
1.12


Employer
3
1.13


Employment
3
1.14


Employment Classification(s)
3
1.15


ERISA1.1
3
1.16


Family and Medical Leave
3
1.17


Hour of Service
3
1.18


Military Leave
3
1.19


Plan
3
1.20


Plan Sponsor
3
1.21


Plan Year
4
1.22


Release
4
1.23


Service Date
4
1.24


Severance Pay
4
1.25


Sick Leave
4
1.26


STD Leave
4
1.27


Subsidy Period
4
1.28


Termination Date
4
1.29


Weekly Pay
4
1.30


Year of Service
4
ARTICLE 2. ELIGIBILITY
5
2.1


Eligibility Requirements for Severance Pay
5
2.2


Ineligible Terminations
5
ARTICLE 3. SEVERANCE BENEFITS
6
3.1


Severance Pay
6
3.2


Timing and Form of Payment
6
3.3


Outplacement Assistance
6
3.4


Subsidized COBRA Coverage
6
ARTICLE 4. CONDITIONS FOR RECEIPT OF SEVERANCE PAY
7
4.1


Execution of Release
7
4.2


Confidentiality and Non-Disclosure Agreement
7



i

--------------------------------------------------------------------------------




4.3


Additional Conditions
7
4.4


Offset for Money Owed to the Employer
7
4.5


Other Benefits
7
4.6


Payments to Estate
7
4.7


Coordination with Short-Term Incentive Plan
7
4.8


Coordination with Long-Term Incentive Plan
7
4.9


Repayment of Benefit
8
ARTICLE 5. ADMINISTRATION
9
5.1


Administration and Interpretation of the Plan
9
5.2


Information
10
5.3


Fiduciary Provisions
10
5.4


Indemnification
10
5.5


Expenses of Administration
10
5.6


Accounts and Records
10
5.7


Notification of Employees
10
5.8


Claims Procedure
10
ARTICLE 6. GENERAL PROVISIONS
12
6.1


Entire Understanding
12
6.2


Payments from the Plan
12
6.3


Rights Against Employer
12
6.4


Amendment; Termination
12
6.5


Severability
12
6.6


Non-Assignable
12
6.7


Governing Law
12
6.8


Forum and Waiver of Trial by Jury
12
6.9


Code Section 409A
12
Rights of Plan Participants
13
General Plan Information
15
SCHEDULE A
A-1
SCHEDULE B
B-1
SCHEDULE C
C-1
SCHEDULE D
D-1





ii

--------------------------------------------------------------------------------





INTRODUCTION


DCP Midstream, LP Executive Severance Plan (the “Plan”) is sponsored by DCP
Midstream, LP (the “Plan Sponsor”) for the purpose of providing severance
benefits to certain employees of the Employer. Participation in the Plan is
limited to those Employees who are involuntarily terminated, through no fault of
their own, or whose employment is terminated through an Employer-initiated
separation as further set forth herein. This Plan does not apply to any other
persons, including those who voluntarily terminate employment.
This Plan is effective as of January 1, 2015 (the “Effective Date”), and will
remain in effect, unaltered, unless formally amended or terminated in writing by
the Plan Sponsor. No employee, supervisor, or manager of the Employer has any
authority to alter, amend or make exceptions to this Plan. This Plan is not a
contract of employment, and does not entitle any person to any term or length of
employment. The Plan is specifically intended to be an unfunded “welfare benefit
plan” as that term is defined in the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and is not a pension benefit plan. Only those
Employees who actually receive benefits under the terms of the Plan are deemed
to be “participants” of the Plan for purposes of the terms provided herein, but
any Employees who would be eligible to receive benefits under the terms of the
Plan if the payment events were triggered are considered “participants” for
purposes of ERISA rights.


1

--------------------------------------------------------------------------------





ARTICLE 1.
DEFINITIONS

1.1
Active Employee means an Employee who is performing the regular duties of his or
her position with the Employer or who is on a Creditable Leave of Absence.




1.2
Administrator means the Plan Sponsor unless the Plan Sponsor appoints an
administrator in accordance with Section 5.1.




1.3
Affiliate means, with respect to any person, any other person that directly or
indirectly through one or more intermediaries’ controls, is controlled by or is
under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise, and includes Spectra
Energy Corp. (and any successor in interest) so long as it owns a fifty percent
(50%) interest in the Plan Sponsor, and also Phillips 66 (and any successor in
interest) so long as it owns a fifty percent (50%) interest in the Plan Sponsor.




1.4
Base Pay means the annual amount of compensation regularly paid to an Employee,
(excluding overtime, bonuses, differentials, allowances, incentive pay,
commissions and any other supplemental remuneration to the Employee) as
determined on the Termination Date.




1.5
Cause means-



(a)
the Employee’s willful or repeated refusal to obey written directions of the
Employer (so long as such directions do not involve illegal acts);



(b)
acts of substance abuse by the Employee that are injurious to the Employer;



(c)
fraud or dishonesty by the Employee that is injurious to the Employer;



(d)
the Employee being charged with any felony crime (whether in connection with the
Employer’s affairs or otherwise);



(e)
any misrepresentation by the Employee of a fact, or omission of a material fact,
concerning his or her professional qualifications or experience, the termination
of any prior employment, or any litigation or proceedings commenced against or
by the Employee involving actual or alleged illegal behavior, whether made in
the Employee’s resume or in other written materials; or



(f)
violation of any Employer policy applicable to Employee.




1.6
COBRA means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and related regulations.




1.7
Code means the Internal Revenue Code of 1986, as amended, and related
regulations.




1.8
Creditable Leave of Absence means a period of absence from Employment because of
Family and Medical Leave, Military Leave, Sick Leave, or STD Leave, and excludes
all other leaves of absence, including personal leaves of absence.




1.9
Effective Date means January 1, 2015.





2

--------------------------------------------------------------------------------





1.10
Eligible Employee means an Employee who-



(a)
is employed as an Active Employee on a full or part-time basis with an
Employment Classification of Director (or equivalent) or higher;



(b)
does not have a written employment or termination agreement in effect on the
applicable Termination Date that waives participation in the Plan or otherwise
provides for severance benefits; and



(c)
has satisfied the requirements of Section 2.1.




1.11
Employee means any individual who performs services for the Employer and
receives compensation for such services other than any individual who-



(a)
is classified by the Employer as a temporary employee;



(b)
is classified by the Employer as an agent, consultant, independent contractor or
self-employed individual regardless of whether such person is later determined
to have an employer-employee relationship with the Employer; or



(c)
provides services to the Employer under a written contract between the Employer
and a temporary help firm, employee leasing agency, technical services firm,
outsourcing company, professional employer organization or similar entity,
regardless of whether such person is later determined to have an
employer-employee relationship with the Employer.




1.12
Employer means the Plan Sponsor and its Affiliates other than:



(a)
Spectra Energy Corp. (and any successor in interest);



(b)
Phillips 66 (and any successor in interest); and



(c)
Any other entity specifically excluded from participation under the Plan by the
Plan Sponsor.




1.13
Employment means an individual’s service as an Employee with the Employer that
begins on the Employee’s Service Date and ends on the Employee’s Termination
Date. Periods during which an Employee is on a Creditable Leave of Absence will
be treated as periods of continuous Employment.




1.14
Employment Classification(s) means the classification of such Employee
determined by the Administrator and as listed in Section 3.1 on such Employee’s
Termination Date.




1.15
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related regulations.




1.16
Family and Medical Leave means a leave of absence taken pursuant to the Family
and Medical Leave Act of 1993, as amended, and related regulations.




1.17
Hour of Service means each hour for which an Employee is paid or entitled to
payment from the Employer for the performance of duties.




1.18
Military Leave means leave taken pursuant to the Employer’s military leave
policy.




1.19
Plan means the DCP Midstream, LP Executive Severance Plan.




1.20
Plan Sponsor means DCP Midstream, LP.



3

--------------------------------------------------------------------------------





1.21
Plan Year means the 12-consecutive-month period beginning each January 1 and
ending each December 31.




1.22
Release means the separation agreement and general release prepared by and
acceptable to the Employer. The Release, in consideration of the benefits
provided under the Plan, is intended to legally bind the Employee and the
Employer regarding the termination of the Employee’s Employment with the
Employer, require repayment of benefits under the Plan under certain rehire
circumstances and, among other things, provide for a full release and waiver by
the Employee of all possible claims against the Employer and its Affiliates and
all directors, officers, employees, agents, and representatives of the Employer
and its Affiliates, including, but not limited to, claims arising out of the
Employee’s Employment with, and termination of Employment by, the Employer.




1.23
Service Date means the base date used by the Employer to determine the
Employee’s service anniversary under the service award program, determined in
the sole discretion of the Employer.




1.24
Severance Pay means the benefit payable to an Eligible Employee under this Plan,
calculated under Section 3.1.




1.25
Sick Leave means leave taken for which the Employee receives benefits under the
sick leave policy of the Employer.




1.26
STD Leave means leave taken for which the Employee receives benefits under the
short-term disability salary continuation policy of the Employer.




1.27
Subsidy Period means, for each Employee, the closest number of whole months that
corresponds to the period of Base Pay or Weekly Pay, as applicable, received as
Severance Pay under Section 3.1. In determining the closest number of whole
months for Severance Pay expressed in Weekly Pay, the number of weeks of Weekly
Pay will be converted to months by dividing the total number of weeks of Weekly
Pay by four and one-third (4-1/3) and rounding to the closest whole month.




1.28
Termination Date means the last date on which an Employee performs an Hour of
Service.




1.29
Weekly Pay means the amount of the Employee’s Base Pay divided by 52.




1.30
Year of Service means a one-year period, beginning on an Employee’s Service Date
and each anniversary of such Service Date thereafter, during which period the
Employee is engaged in continuous Employment. Fractional or partial Years of
Service will be disregarded, and no period of time will count towards more than
one Year of Service.



4

--------------------------------------------------------------------------------





ARTICLE 2.
ELIGIBILITY

2.1
ELIGIBILITY REQUIREMENTS FOR SEVERANCE PAY. An Eligible Employee becomes a
participant under the Plan if such Employee meets each of the following
requirements:



(a)
the Employee is notified that his or her Employment with the Employer is
subsequently terminated and such Employee is specifically notified that such
termination is eligible for Severance Pay if all requirements under this Section
2.1 are satisfied;



(b)
the Employee is an Active Employee as of the date of notification and continues
to work productively for the Employer, as determined in the sole discretion of
the Employer, until the Employer determines that the Employee’s services are no
longer necessary;



(c)
the Employee’s Termination Date is on or after the Effective Date of this Plan;



(d)
the Employee executes a Release, as provided in Section 4.1 within the
prescribed period; and



(e)
the Employee is not subsequently employed by the Employer or an Affiliate within
30 days following the Employee’s Termination Date.




2.2
INELIGIBLE TERMINATIONS. An Employee who is otherwise eligible for any benefits
under this Plan will not receive such benefits if the Employee, as determined by
the Employer in its absolute discretion -



(a)
unilaterally and voluntarily resigns;



(b)
is terminated for Cause; or



(c)
leaves the Employer’s employment for any reason (including death, disability,
disappearance or presumed death) before the requirements of Section 2.1 are
satisfied.



5

--------------------------------------------------------------------------------





ARTICLE 3.
SEVERANCE BENEFITS

3.1
SEVERANCE PAY. An Eligible Employee who complies with the terms of this Plan,
becomes a participant in the Plan pursuant to Section 2.1, and signs, delivers,
complies with and does not timely revoke the Release will be eligible to receive
Severance Pay, less applicable taxes and withholding, in the amount set forth
under subparagraphs (a) through (d) below based upon such Employee’s Employment
Classification:



(a)
Chief Executive Officer. An Eligible Employee with an Employment Classification
of Chief Executive Officer will be paid Severance Pay in accordance with
Schedule A.



(b)
Executive Committee. An Eligible Employee with an Employment Classification of
Executive Committee will be paid Severance Pay in accordance with Schedule B.



(c)
Vice President. An Eligible Employee with an Employment Classification of Vice
President will be paid Severance Pay in accordance with Schedule C.



(d)
Director. An Eligible Employee with an Employment Classification of Director
will be paid Severance Pay in accordance with Schedule D.




3.2
TIMING AND FORM OF PAYMENT. If all conditions for receipt of Severance Pay are
satisfied, payment of an Eligible Employee’s Severance Pay will be made in a
single cash lump sum payment as soon as administratively feasible following the
end of any applicable Release rescission period, provided that, payment will be
made within 74 days of the Employee’s Termination Date. The Employer will
withhold any amounts required by the federal, state, or local law.




3.3
OUTPLACEMENT ASSISTANCE. The Employer may, in its discretion, offer an Eligible
Employee who satisfies all the conditions for receipt of Severance Pay
outplacement counseling assistance selected by the Employer. Such program may
vary by Eligible Employee as determined by the Employer. In no event will
outplacement services be provided in excess of 12 months to an Eligible
Employee. An Eligible Employee may be provided outplacement counseling
assistance upon notification of termination of employment, but the provision of
such outplacement assistance does not entitle an Eligible Employee to continue
such services under this Section 3.3, if such Employee does not satisfy all
conditions for receipt of Severance Pay.




3.4
SUBSIDIZED COBRA COVERAGE. If all conditions for receipt of Severance Pay are
satisfied and if an Eligible Severance Employee elects continuation coverage
under COBRA, the Employer will contribute an amount towards COBRA coverage such
that the cost of Employee’s health coverage following the Termination Date will
be the same as the cost of such Employee’s health coverage in place immediately
prior to the Termination Date. The Employer will provide such amount on a
monthly basis until the end of the Subsidy Period or, if earlier, the first to
occur of the following: (1) such Employee becomes eligible to receive group
health insurance from another employer’s group health plan or spouse’s employer
plan, (2) such Employee’s COBRA coverage is terminated for any reason (including
by reason of the Employee becoming entitled to Medicare) regardless of whether
coverage is continued by a separate qualified beneficiary, or (3) the expiration
of the applicable maximum COBRA period for the Employee (generally, the maximum
COBRA period is 18 months but in cases of disability may be extended to 29
months). If such Employee is determined by the Employer to be a “highly
compensated individual” under Code Section 105(h), such contributions by the
Employer will be made on an after-tax basis and will be grossed up for
applicable tax withholding. The determination of any gross-up required by this
Section 3.4 will be calculated and determined in the Employer’s sole discretion.
To the extent COBRA coverage premium payments have been made on behalf of an
Eligible Employee before all conditions for receipt of Severance Pay have been
satisfied and such conditions are not thereafter satisfied, such Employee will
reimburse Employer for any amounts paid by Employer for COBRA coverage.



6

--------------------------------------------------------------------------------





ARTICLE 4.
CONDITIONS FOR RECEIPT OF SEVERANCE PAY

4.1
EXECUTION OF RELEASE. In consideration for and as a pre-condition of receiving
Severance Pay and benefits described under Sections 3.1, 3.3, and 3.4, an
Employee must execute a Release in a form provided by the Employer. The Release
must be voluntarily executed by the Employee, and the Employee must not revoke
such Release within any applicable revocation period that may be required by law
from time to time. The Release must be executed by the Employee within
forty-five (45) days, or such shorter period provided by the Release, following
the Employee’s Termination Date.




4.2
CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT. In consideration for and as a
pre-condition of receiving Severance Pay and benefits described under Sections
3.1, 3.3, and 3.4, the Employer may require (either as part of the Release or
otherwise) an Employee to execute a confidentiality and non-disclosure agreement
in a form approved by the Employer. A confidentiality and non-disclosure
agreement, if any, must be voluntarily executed by the Employee within
forty-five (45) days, or such shorter period provided by such agreement,
following the Employee’s Termination Date. If an Employee executed a similar
agreement on the date the Employee was hired or at any time during Employment,
by accepting Severance Pay under this Plan, such Employee agrees that the
previously executed confidentiality and/or non-disclosure agreement will survive
the Employee’s termination of employment with the Employer.




4.3
ADDITIONAL CONDITIONS. The Employer may also require an Eligible Employee, as
conditions precedent to receiving Severance Pay and any other benefits under the
Plan, to satisfy any working or scheduling conditions required by the Employer.




4.4
OFFSET FOR MONEY OWED TO THE EMPLOYER. An Employee’s benefit under this Plan
will be reduced by any amount that the Employee owes to the Employer on his or
her Termination Date, and by accepting and executing the Release, Employee
consents to such offset.




4.5
OTHER BENEFITS. The benefits of an Employee under any other Employer benefit
plan or program are governed solely by the terms of those plans and programs,
and will neither be affected by nor affect payments under this Plan.




4.6
PAYMENTS TO ESTATE. If an Eligible Employee who has become a participant in the
Plan pursuant to Section 2.1 dies before receiving the applicable Severance Pay
benefit to which he or she is entitled under the Plan, the benefit will be paid
to the Employee’s estate. If such Employee has not executed a Release before
death, the Employee’s estate will not be entitled to any Severance Pay.
Notwithstanding the foregoing, the Employer may, in its discretion, waive
conditions for receipt of the benefit, including the requirement for a Release.




4.7
COORDINATION WITH SHORT-TERM INCENTIVE PLAN. Notwithstanding Section 4.5, if an
Eligible Employee has satisfied all conditions for receipt of Severance Pay, a
termination of such Employee’s Employment will be considered a qualifying layoff
under the DCP Midstream, LP Short-Term Incentive Plan (effective January 1,
2009) (“STIP”) and any successor plans (provided such Employee is a participant
in such plan as of the Termination Date). Unless provided otherwise in the
applicable Release, a pro-rata portion of any payment under the STIP that would
otherwise be forfeited due to termination of employment will be paid as a result
of a qualifying layoff provided that such payment is otherwise due under the
terms of the STIP (e.g., performance goals have been met). Any pro-rata portion
payable will be determined by multiplying eligible base and overtime pay
received in the year by the STIP target and performance factors. Any such
pro-rata payment due will be made at the same time and in the same manner as
other payments made under the STIP.




4.8
COORDINATION WITH LONG-TERM INCENTIVE PLAN. Notwithstanding Section 4.5, if an
Eligible Employee has satisfied all conditions for receipt of Severance Pay, a
termination of such Employee’s Employment will be considered a layoff under the
DCP Midstream, LP Long-Term Incentive



7

--------------------------------------------------------------------------------




Plan (effective January 1, 2008), the DCP Midstream Partners, LP 2012 Long-Term
Incentive Plan (effective February 15, 2012), the DCP Midstream Partners, LP
Long-Term Incentive Plan (effective 2005), and any successor plans, or, if
applicable, any similar plans (provided such Employee is a participant in such
plans as of the Termination Date).



4.9
REPAYMENT OF BENEFIT.



(a)
Benefit Calculated by Reference to Weekly Pay. If an Employee received Severance
Pay under the Plan calculated by reference to Weekly Pay and is reemployed by
the Employer during the period beginning on the Employee’s Termination Date and
equaling the number of weeks associated with the number of weeks of Weekly Pay
used to calculate such Employee’s Severance Pay, the Employee must repay the
portion of Severance Pay relating to the number of full weeks of such period
that have not expired as of the date of such Employee’s reemployment. For
example, if an Employee has a Termination Date of March 1, is entitled to
Severance Pay equal to 10 weeks of Weekly Pay and is reemployed on March 10,
then the Employee is required to repay 80% of the Severance Pay received. The
terms of such repayment will be set in the Employer’s sole discretion.



(b)
Benefit Calculated by Reference to Base Pay. If an Employee received Severance
Pay under the Plan calculated by reference to Base Pay and is reemployed by the
Employer during the period beginning on the Employee’s Termination Date and
equaling the number of months associated with the number of months of Base Pay
used to calculate such Employee’s Severance Pay, the Employee must repay the
portion of Severance Pay relating to the number of full months of such period
that have not expired as of the date of such Employee’s reemployment. For
example, if an Employee has a Termination Date of March 1, is entitled to
Severance Pay equal to one and one-half (1-1/2) times Base Pay, and is
reemployed on November 10, then the Employee is required to repay 50% of the
Severance Pay received. The terms of such repayment will be set in the
Employer’s sole discretion.



8

--------------------------------------------------------------------------------





ARTICLE 5.
ADMINISTRATION

5.1
ADMINISTRATION AND INTERPRETATION OF THE PLAN. The Plan Sponsor is the
Administrator unless the Plan Sponsor appoints an individual or a committee as
Administrator in writing. If the Plan Sponsor appoints a committee to serve as
the Administrator, the committee must consist of not less than three members.
Any member of the committee may resign at any time by giving notice to the Plan
Sponsor. Any resignation will take effect at the date of receipt of such notice
(or at any later date specified in the notice) and will be deemed to occur upon
termination of the member’s employment. No member of the committee may receive
any compensation for his or her services as a member of the committee. A
majority of the members of the committee will constitute a quorum for the
transaction of business. All resolutions or other actions taken by the committee
will require the written approval or affirmative vote of a majority of the
members of the committee. The Plan Sponsor is entitled to remove the
Administrator or committee member at any time, with or without cause. The
Administrator has all powers necessary or convenient to administer the Plan,
including, in addition to such other powers as the law may provide, the
following:



(a)
all powers to administer the Plan, within its discretion, including but not
limited to the power to establish rules and procedures for the purpose of
administration of this Plan;



(b)
total and complete discretion to interpret the Plan and to determine all
questions arising in the administration, interpretation and application of the
Plan, including the power to construe and interpret the Plan; to decide all
questions relating to an individual’s eligibility for benefits and the amounts
thereof; to make such adjustments which it deems necessary or desirable to
correct any arithmetical or accounting errors; to determine the amount, form and
timing of any distribution to be made hereunder;



(c)
to increase the amount of benefits that would otherwise be provided under the
Plan as it deems desirable and to subject such additional benefit to the
requirements and conditions described herein;



(d)
to correct any defect, supply any omission or reconcile any inconsistency in
such manner and to such extent as the Administrator deems necessary to carry out
the purposes of this Plan;



(e)
exclusive fact finder discretionary authority to decide all facts relevant to
the determination of eligibility for benefits; discretion to make factual
determinations as well as decisions and determinations relating to the amount
and manner of the distribution of benefits; and in making such decisions, be
entitled to, but need not rely upon, information supplied by an Employee or
representative thereof; and



(f)
the power to appoint such agents, attorneys, accountants, and consultants and
any other person required for proper administration of the Plan.



The decisions of the Administrator are conclusive and binding upon all persons
having or claiming to have any right or interest in or under the Plan, and no
such decision may be modified under judicial review unless such decision is
proven to be arbitrary or capricious.


9

--------------------------------------------------------------------------------





5.2
INFORMATION. The Administrator may require that each Employee supply any
information and execute any documents necessary under this Plan.




5.3
FIDUCIARY PROVISIONS. The Administrator is a “named fiduciary” under the Plan.
Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan. All fiduciaries under the Plan must discharge their
duties with respect to the Plan solely in the interests of the Employees and
their beneficiaries and with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of
alike character and with like aims. No fiduciary under the Plan will be liable
for an act or omission of another person in carrying out any fiduciary
responsibility where such fiduciary responsibility is allocated to such other
person by or pursuant to the Plan.




5.4
INDEMNIFICATION. The Employer will, to the fullest extent permitted by law,
indemnify each director, officer, or employee of the Employer (including the
heirs, executors, administrators, and other personal representatives of such
person) and the Administrator against expenses (including attorneys’ fees),
judgments, fines, and amounts paid in settlement actually and reasonably
incurred by a person covered under this indemnification clause in connection
with any threatened, pending, or actual suit, action, or proceeding (whether
civil, criminal, administrative, or investigative in nature, or otherwise) in
which the person may be involved by reason of the fact that the person is or was
serving the Plan in any capacity at the request of the Employer.




5.5
EXPENSES OF ADMINISTRATION. Any expense incurred by the Employer or the
Administrator relative to the administration of the Plan will be paid by the
Employer.




5.6
ACCOUNTS AND RECORDS. The Administrator will maintain records concerning the
eligibility of Employees and itemize and separately identify the benefits
distributed under the Plan.




5.7
NOTIFICATION OF EMPLOYEES. The Administrator will communicate in writing to all
Employees (whom could become a participant under the Plan pursuant to Section
2.1) a summary of the terms and conditions of the Plan, which in the
Administrator’s discretion, may be a copy of the Plan.




5.8
CLAIMS PROCEDURE.



(a)
Filing a Claim for Benefits. If an Employee or former Employee believes that the
Employer is obligated under the terms of the Plan to pay a benefit, the Employee
or former Employee (hereinafter referred to as the “claimant”) must deliver a
written request to the Administrator, or such person or office as the
Administrator designates for the processing of claims. Upon receipt of such
request, the Administrator may require the claimant to complete such forms and
provide such additional information as may be reasonably necessary to establish
the claimant’s right to benefits under the Plan. A claim is deemed filed upon
receipt by the Administrator.



(b)
Notification to Claimant of Decision. The Administrator will furnish to the
claimant a notice of the decision within 90 days after receipt of the claim. If
special circumstances require more than 90 days to process the claim, this
period may be extended for up to an additional 90 days by giving written notice
to the claimant before the end of the initial 90-day period stating the special
circumstances requiring the extension and the date by which a final decision is
expected. Failure to provide a notice of decision within the time specified will
constitute a denial of the claim, and the claimant will be entitled to require a
review of the denial under the review procedures.

The notice to be provided to every claimant who is denied a claim for benefits
must be in writing and must set forth, in a manner calculated to be understood
by the claimant, the following:
(1)
the specific reason or reasons for the denial;





10

--------------------------------------------------------------------------------




(2)
specific reference to pertinent Plan provisions on which the denial is based;



(3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



(4)
an explanation of the Plan’s claims review procedure describing the steps to be
taken by a claimant who wishes to submit his or her claim for review, including
a statement of the claimant’s right to bring a civil action pursuant to ERISA
Section 502.



(c)
Review Procedure. The purpose of the review procedure is to provide a procedure
by which an Employee or former Employee claiming benefits may have a reasonable
opportunity to appeal a denial of a claim to the Administrator for a full and
fair review as required by ERISA Section 503. To accomplish that purpose, the
claimant or his or her duly authorized representative may request a review upon
written application to the Administrator, review pertinent Plan documents and
submit issues and comments in writing. A claimant (or his or her duly authorized
representative) must request a review by filing a written application for review
with the Administrator at any time within 60 days after receipt by the claimant
of written notice of the denial of his or her claim.



The decision on review will be made by the Administrator, who may in his, her,
or its discretion hold a hearing on the denied claim. The Administrator will
make its decision promptly, which will ordinarily be not later than 60 days
after the Plan’s receipt of the request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time for
processing. In that case a decision will be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If an extension
of time is required due to special circumstances, written notice of the
extension will be furnished to the claimant prior to the time the extension
commences. The decision on review must be in writing and must include specific
reasons for the decision (written in a manner calculated to be understood by the
claimant), as well as specific references to the pertinent Plan provisions on
which the decision is based.


11

--------------------------------------------------------------------------------





ARTICLE 6.
GENERAL PROVISIONS

6.1
ENTIRE UNDERSTANDING. This Plan constitutes the entire commitment of the
Employer with respect to Eligible Employees and the matters set forth in this
Plan and supersedes any and all separation or severance plans and programs with
respect to such Employees which may have been maintained previously by the
Employer. Further, the Plan supersedes any and all negotiations,
representations, warranties or agreements between the Employer and such
Employees, unless an Employee has an employment agreement with the Employer
governing the terms of such Employee’s termination of employment that is in
effect on the date of his or her termination.




6.2
PAYMENTS FROM THE PLAN. Payments from the Plan will be paid out of the general
assets of the Employer at the time payments are required. The Employer is not
required to set aside amounts in advance of the date payments are required.




6.3
RIGHTS AGAINST EMPLOYER. Neither the establishment of the Plan, nor any
modification of the Plan, nor any distributions from the Plan may be construed
as giving to any current or former Employee or beneficiary any legal or
equitable rights against the Employer, its shareholders, directors, or officers,
as such, or as giving any person the right to be retained in the employ of the
Employer.




6.4
AMENDMENT; TERMINATION. The Plan Sponsor reserves the right to amend, modify or
terminate this Plan at any time for any reason, which may result in the
termination or modification of coverage or benefits under this Plan. Any such
amendment or termination must be set forth in writing.




6.5
SEVERABILITY. A determination that any provision of this Plan is prohibited by
law or unenforceable will not affect the validity or enforceability of any other
provision of this Plan.




6.6
NON-ASSIGNABLE. Benefits payable under this Plan are not subject to the claims
of any creditor of any Employee. Except as provided in Section 4.6, an Eligible
Employee has no rights under this Plan to alienate, pledge, encumber or assign
any benefit to which such Employee may become entitled.




6.7
GOVERNING LAW. To the extent not pre-empted by federal law, this Plan will be
governed in all respects by the laws of the State of Colorado without giving
effect to its conflicts or choice of law rules.




6.8
FORUM AND WAIVER OF TRIAL BY JURY. Any legal suit, action or proceeding arising
out of or relating to this Plan shall be instituted in the federal courts of the
United States of America or the courts of the State of Colorado in each case
located in the City of Denver and County of Denver, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. The parties irrevocably and unconditionally waive any objection to
the laying of venue of any suit, action or proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Each party acknowledges and agrees that any controversy
which may arise out of or relate to this



Plan is likely to involve complicated and difficult issues and, therefore, each
such party irrevocably and unconditionally waives any right it may have to a
trial by jury in respect of any legal action arising out of or relating to this
Plan.



6.9
CODE SECTION 409A. All benefits provided under this Plan are intended to be
exempt from Code Section 409A; however, to the extent Code Section 409A applies,
the Plan will be interpreted to comply to the maximum extent permitted.
Notwithstanding, the Plan Sponsor makes no representation that this Plan
complies with Code Section 409A and has no liability to Participants for any
failure to comply with Code Section 409A. For purposes of Code Section 409A, all
benefits hereunder are designated as separate payments.



*    *    *


12

--------------------------------------------------------------------------------





Rights of Plan Participants
ERISA provides that all plan participants will be entitled to the following:
Receive Information About Your Plan and Benefits.
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all Plan documents governing the Plan
and a copy of the latest annual report (Form 5500 Series) if required to be
filed by the Plan with the U.S. Department of Labor (available at the Public
Disclosure Room of the Employee Benefit Security Administration).

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and an updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

•
Receive automatically, claims procedures, to the extent such procedures are
changed after distribution of this Plan document.



Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other plan participants and beneficiaries. No one, including the
Employer, may fire you or otherwise discriminate against you in any way to
prevent you from obtaining a welfare benefit or exercising your rights under
ERISA.
Enforce Your Rights. If your claim for a benefit under this Plan is denied or
ignored, in whole or in part, you have the right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules. Under ERISA, there are
steps you can take to enforce the above rights. For instance, if you request a
copy of Plan documents and do not receive them within 30 days, you may file suit
in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If it should happen that you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person sued to pay these costs and fees. If you lose,
the court may order you to pay these costs and fees, for example, if it finds
the claim is frivolous.
Assistance with Your Questions. If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefit Security Administration, U.S. Department of
Labor, listed in the telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefit Security Administration, U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about rights and responsibilities under ERISA by calling
the publications hotline of the Employee Benefit Security Administration.


13

--------------------------------------------------------------------------------




Adopted as of the Effective Date first set forth above.
DCP MIDSTREAM, LP
Plan Sponsor
By: /s/ Brent Backes                    
Title: Group Vice President and General Counsel
Date: January 1, 2015




14

--------------------------------------------------------------------------------





General Plan Information
Employer and Plan Sponsor
DCP Midstream, LP
Attn: Vice President, Human Resources
Plan Sponsor, Severance Plan
370 17th Street, Suite 2500
Denver, Colorado 80202
(303) 605-1844
Plan Sponsor’s Employer Identification Number (“EIN”)
84-1041166
Plan Name
DCP Midstream, LP Executive Severance Plan is a component program under the DCP
Midstream, LP Welfare Plan
Plan Identification Number
501
Plan Structure
The Plan is an unfunded welfare benefit plan providing severance benefits.
Type of Funding
Benefits are paid from the general assets of the Employer.
Plan Year
January 1 - December 31
Plan Administrator
DCP Midstream, LP
Attn: Vice President, Human Resources
Plan Administrator, Severance Plan
370 17th Street, Suite 2500
Denver, Colorado 80202
(303) 605-1844
THE PLAN ADMINISTRATOR IS RESPONSIBLE FOR PROVIDING YOU WITH INFORMATION
REGARDING YOUR RIGHTS AND BENEFITS UNDER THE PLAN, FILING VARIOUS REPORTS AND
FORMS WITH THE DEPARTMENT OF LABOR AND THE INTERNAL REVENUE SERVICE AND MAKING
ALL DISCRETIONARY DETERMINATIONS UNDER THE PLAN.
Agent for Service of Legal Process
DCP Midstream, LP
Attn: General Counsel
Agent for Service of Legal Process, Severance Plan
370 17th Street, Suite 2500
Denver, Colorado 80202
(303) 605-1730





15

--------------------------------------------------------------------------------





SCHEDULE A
Severance Pay for Chief Executive Officer



The Chief Executive Officer is eligible for Severance Pay in an amount equal to
one and one-half (1-1/2) times Base Pay. Additionally, any payment due under the
STIP and Section 4.7 will not be reduced in a pro-rata manner as described under
Section 4.7.


A-1

--------------------------------------------------------------------------------





SCHEDULE B
Severance Pay for Executive Committee
                                                                                                                                                                                                           
A member of the Executive Committee is eligible for Severance Pay in an amount
equal to one (1) times Base Pay. Additionally, any pro-rata payment due under
the STIP and Section 4.7 that would be reduced in the pro-rata manner described
under Section 4.7 to below one-half of the amount otherwise payable under the
STIP will instead be reduced to one-half of the amount otherwise payable under
the STIP.




B-1

--------------------------------------------------------------------------------





SCHEDULE C
Severance Pay for Vice Presidents

A Vice President is eligible for Severance Pay in an amount equal to one (1)
times Base Pay.


C-1

--------------------------------------------------------------------------------





SCHEDULE D
Severance Pay for Directors



A Director is eligible for Severance Pay in an amount equal to eight weeks of
Weekly Pay plus an additional two weeks of Weekly Pay for each Year of Service
completed by such Employee; however, the total number of weeks of Weekly Pay
under this calculation will not exceed 39 weeks.




D-1